                                                                             2/21/2019

                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


UNITED STATES OF AMERICA,                       Case No. CV-15-078-H-CCL

                                                JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

GEORGE KORNEC, PHILIP NAPPO,
INTERMOUNTAIN MINING AND
REFINING, LLC,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 74), Judgment
 is entered in favor of Plaintiffs and against Defendants. Defendants' actions, as
 described in plaintiffs Complaint, are illegal and a violation of the regulations
 governing the surface land of the unpatented mining claims at issue in this case.

        Dated this 21st day of February 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
